PER CURIAM.
We affirm an order of the commission denying Appellant unemployment compensation. The commission’s order is entitled to a presumption of correctness and should not be reversed where it is supported by substantial, competent evidence. Jennings v. Unemployment Appeals Comm’n, 689 So.2d 1193 (Fla. 4th DCA 1997). Here, substantial, *509competent evidence supports the referee’s conclusion that Appellant voluntarily left his employment without good cause attributable to the employer. See Uniweld Prods., Inc. v. Industrial Relations Comm’n, 211 So.2d 827 (Fla. 4th DCA 1973).
STONE, C.J., and FARMER and GROSS, JJ., concur.